Dear Mr. Purvis:
You have asked for an opinion from this office as to whether the Town of Jonesville is authorized to merely abandon a street right-of-way to a riparian landowner when there has been a bona fide offer to purchase the abandoned strip.
Where there has been no formal dedication of the right-of-way or where the ownership is not vested in the public, the municipality is not free to sell the property.  L.R.S. 48:714.  Instead, the property must revert to the adjacent owner in accordance with L.R.S. 48:701.
However, where the public body owns the right-of-way, the municipality may, in its discretion, sell or exchange the property pursuant to L.R.S.48:711-719.  If ownership of the roadbed vests in the public the riparian landowners have no more legal right to the property than any other landowner.
The answer to your inquiry therefore rests with the ownership of the property and its ultimate disposition will, to a large extent, be controlled thereby.
If we may be of further assistance please advise.
Very truly yours,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: DAVID C. KIMMEL Assistant Attorney General